September 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           ARTIS ANDERSON, Appellant

NO. 14-12-00773-CV                         V.

                   SCHEAMEL KONEKIE ANDERSON, Appellee
                      ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on May 21, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Artis Anderson.
      We further order mandate to issue immediately.

      We further order this decision certified below for observance.